QUAKER INVESTMENT TRUST AMENDMENT TO THE TRANSFER AGENT SERVICING AGREEMENT THIS AMENDMENT dated as of the 20th day of March, 2014, to the Transfer Agent Servicing Agreement, dated as of November 17, 2006, as amended, (the “Agreement”), is entered into by and between QUAKER INVESTMENT TRUST, a Massachusetts trust (the “Trust”) and U.S. BANCORP FUND SERVICES, LLC, a Wisconsin limited liability company ("USBFS"). RECITALS WHEREAS, the parties have entered into the Agreement; and WHEREAS, the parties desire to amend the list of funds; and WHEREAS, Section 13 of the Agreement allows for its amendment by a written instrument executed by all parties. NOW, THEREFORE, the parties agree as follows: Exhibit A of the Agreement is hereby superseded and replaced with Amended Exhibit A attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. QUAKER INVESTMENT TRUST U.S. BANCORP FUND SERVICES, LLC By: /s/ Justin Brundage By: /s/ Michael R. McVoy Name: Justin Brundage Name: Michael R. McVoy Title: Secretary Title:Executive Vice President 1 Amended Exhibit A to the Transfer Agent Servicing Agreement Fund Names Separate Series of QUAKER INVESTMENT TRUST Name of Series Quaker Strategic Growth Fund Quaker Global Tactical Allocation Fund Quaker Mid-Cap Value Fund Quaker Small-Cap Value Fund Quaker Event Arbitrage Fund 2
